DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The Information Disclosure Statement filed on June 30, 2020 has been considered. An initialed copy of Form 1449 is enclosed herewith. 

Claim Objections
Claims 2-4, 6 and 15-19 are objected to because of the following informalities: typographical errors. 
Claims 2-4 recite the limitation “wherein simulation of the vehicle behavior further includes…”; and claims 15-18 recite the limitation “wherein simulating of the vehicle behavior further includes…”
The limitations are previously introduced and are lacking an article (i.e. “the”). The Examiner reasonably believes this is a typographical error. For the purpose of examination the claim will be interrupted as follows: 
“wherein the simulation of the vehicle behavior further includes…” (per claims 2-4) and “wherein the simulating of the vehicle behavior further includes…”(per claims 15-18). Appropriate correction is required. 

Claims 6 and 19 recite the limitation “wherein the one or more entities is the driver, a passenger, or a person in the vehicle.” Specifically, the limitations of “the driver,” “a passenger”  and “a person in the vehicle,” are one and the same. The Examiner reasonably believes the limitations are equivalent and are deemed redundant. For the purpose of examination the claim will be interrupted as follows: 
“wherein the one or more entities is the driver, or a passengerAppropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a system” (i.e. a machine), claim 9 is directed to “a non-transitory computer-readable medium” (i.e. a machine), and claim 14 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
 
However, the claims are drawn to an abstract idea of “improving training of a driver of a vehicle about occurrences of anomalous driving events,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require by example the following limitations of independent claim 14: 
“determining, upon receiving a selection of a vehicle behavior from one or more anomalous driving events and a detected state change signal, whether the vehicle behavior affects one or more entities; 
assessing a state of the one or more entities to simulate the vehicle behavior according to a safety standard; 
triggering simulation of the vehicle behavior if the state satisfies a threshold; and 
simulating the vehicle behavior by at least controlling the vehicle to simulate the vehicle behavior during automated driving of the vehicle.”
These limitations, and substantially similar limitations in independent claims 1 and 16, simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “one or more processors” and “a memory,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to a particular technological environment or field of use. In other words the claimed “improving training of a driver of a vehicle about occurrences of anomalous driving events,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “one or more processors” and “a memory,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “one or more processors” and “a memory,” as described within para. [0019] of the Applicant’s written description as originally filed provides the following: 
“[0019] FIG. 2 illustrates one embodiment of a training system 170 for training a driver about occurrences of anomalous driving events that are associated with the vehicle of FIG. 1. The training system 170 is shown as including a processor 110 from the vehicle 100 of FIG. 1. Accordingly, the processor 110 may be a part of the training system 170, the training system 170 may include a separate processor from the processor 110 of the vehicle 100, or the training system 170 may access the processor 110 through a data bus or another communication path. In one embodiment, the training system 170 includes a memory 210 that stores a determination module 220 and an actuator module 230. The memory 210 is a random-access memory (RAM), read-only memory (ROM), a hard-disk drive, a flash memory, or other suitable memory for storing the modules 220 and 230. The modules 220 and 230 are, for example, computer-readable instructions that when executed by the processor 110 cause the processor 110 to perform the various functions disclosed herein.”
As such, the Applicant’s own specification discloses ubiquitous standard equipment within modern computer technology and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2-8, 10-13 and 15-20 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-8, 10-13 and 15-20 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1, 9 or 14. Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1-4 and 9-13 repeatedly recites the limitation “instructions.” The limitations are originally introduced in claims1 and 9, respectively. As such, the subsequent limitations are either (1) not following antecedent basis; or (2) are intended to be new limitations which ambiguously conflict with the previous limitations of claim 1 or 9. Therefore, claims 1-4 and 9-13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 2-8 and 10-13 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to claim 1 or 9.

Allowable Subject Matter
Claims 1-20 contain allowable subject matter. The closest prior art of record is U.S. PG Pub. 2022/0126864 to Moustafa, et al. (hereinafter referred to as “Moustafa”). However, the Moustafa reference fails the independent claims limitations of “determine, upon receiving a selection of a vehicle behavior from one or more anomalous driving events and a detected state change signal, whether the vehicle behavior affects one or more entities;” and “assess a state of the one or more entities to simulate the vehicle behavior according to a safety standard.” Therefore, claims 1-20 are allowable subject matter, if no other statutory rejections remain. In the present case, claims 1-20 stand rejected under 35 U.S.C. §§ 101 and  112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715